DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms “first and second longitudinal sides” (claim 21) do not appear in the specification.

Drawings
The drawings are objected to because the following claimed terms lack reference numerals in the drawings: The first and second longitudinal sides (claim 21).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-23, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “the single slot includes first and second longitudinal sides, and a circumference of the ring-shaped end between the first and second longitudinal sides at the ring-shaped end is continuous”. However, this is not what is shown in the drawings or described in the specification. Below is an annotated version of figure 8:

    PNG
    media_image1.png
    347
    586
    media_image1.png
    Greyscale

It can be seen that at the ring-shaped end, the circumference is not continuous between the first and second longitudinal sides as claimed. For examination purposes only, the limitation will be treated as requiring the outer ring end circumference to be devoid of any other slots, as it seems this is what applicant is intending to claim.

Claim Rejections - 35 USC § 102
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weh et al. (USP 4,716,938 hereinafter “Weh’).
Weh discloses a system comprising:
a fluid port (10) of a first fluid system;
a fluid connector (12, 14, 16) that fluidly connects a first fluid system with a fluid port (10) of a second fluid system, the fluid connector includes:
a generally cylindrical construction that includes a body (16), a collet assembly with a plurality of collets (26), a sleeve (12), a piston (14), and a longitudinal axis; each collet of the plurality of collets includes exterior threads (27), the fluid port includes interior threads, and the exterior threads do not match the interior threads (shown in fig. 1). 


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weh et al. (US 2011/0005739 hereinafter “Weh ‘739”)
Weh ‘739 discloses a fluid connector that fluidly connects a first fluid system with a fluid port of a second fluid system, comprising:
a generally cylindrical construction that includes a body (11), a collet assembly (30) with a plurality of collets, a sleeve (31), a piston (36), and a longitudinal axis;
the plurality of collets project past an end of the sleeve (shown in fig. 2);
first and second handles (each side of handle 15) pivotally connected to the piston (at 16) at opposite diametric locations so that the first and second handles oppose one another on opposite sides of the body and the first and second handles can pivot, portions of the first and second handles project radially outward of the sleeve, and the first and second handles can be manually pivoted to actuate the piston from a default position to a connection position (shown in  fig. 2).

Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weh as applied to claim 19 above.
While Weh does not expressly disclose the exterior threads having a greater threads per inch than the threads per inch of the interior threads; the thread pitch may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
.

Response to Arguments
The declaration under 37 CFR 1.132 filed 16 December 2021 is insufficient to overcome the rejection of claim 19 based upon 35 U.S.C. 102 as set forth in the last Office action because:  A declaration under 1.132 cannot be used to overcome a rejection under 35 U.S.C. 102. The declaration may only be used to overcome art rejections under 35. U.S.C. 103. As such, the declaration has not been considered.
Applicant's arguments regarding claim 19, filed 16 December 2021, have been fully considered but they are not persuasive. 
In response to applicant’s argument that Weh does not disclose “the exterior threads do not match the interior threads”, it can be seen in figure 1 of Weh that the diameter of the threaded opening of the port 10 is much larger than that of the exterior threaded surface (27) of the collets. Therefore, the threading “does not match” as required by claim 19, and the limitation has been met.
Applicant’s arguments with respect to claim 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/03/2022